Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 06/11/2019 in which claims 1-20 are pending. It is noted that the preliminary amendment filed on 06/11/2019 withdraws claims 1-3, 7, 8, 13-17 and 20. Thus, claims 4-6, 9-12 and 18-19 are ready for examination.
Claim Objections
Claims 4 and 18 are objected to because of the following informalities:  In line 10 of claim 4, the period should be changed into a comma and “The proleg” should be “the proleg”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the phrase “the process of claim 5” should be changed into “the system of claim 5”.  Appropriate correction is required.
Claims 10-12 are objected to because of the following informalities:  the phrase “Catheter mobilizing contractomeres” of claims 10-12 should be changed into “The process”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pansky et al (hereinafter Pansky) (US 2009/0292296 A1).
As to claim 9, Pansky discloses a process for advancing and stopping catheters, having embedded contractomeres comprising, in combination: employing plateaus of negative pressure and positive pressure; using low and high frequency variance changes; whereby said delta frequency values can balance against movement (see Fig 1B, parag [0059], claims 21 & 26).
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 and 18-19 are allowed.
As to claim 4, the cited prior arts alone or in combination fail to disclose:
“wherein a final third and outermost component is the proleg, which is an extension of a non- contractomere or fixed component of the catheter which envelopes the jacket and spring, the proleg is a leaf-spring that bends outward and can temporarily anchor the catheter to the inner lumen of the vessel wall whereby each contractomere is calibrated to displace at a specific force and thus a unique kinomatic profile, though there is overlap of activation of each contractomere during an aspiration cycle”.
As to claim 18, the cited prior arts alone or in combination fail to disclose:
“wherein a final third and outermost component is the proleg, which is an extension of a non-contractomere or fixed component of the catheter which envelopes the jacket and spring, the proleg is a leaf-spring that bends outward and can temporarily anchor the catheter to the inner lumen of the vessel wall whereby each contractomere is calibrated to displace at a specific force and thus a unique kinomatic profile, though there is overlap of activation of each contractomere during an aspiration cycle; 
wherein the aspiration mechanism is a device that is attached directly or indirectly to the end of the catheter, which shall provide sinusoidal vacuum forces that will cause repetitive loading and unloading of forces on said contractomere further comprising at least a sensor and microelectronics support communicating into a database”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0039998 A1; US 2011/0152880 A1.
The above prior arts are relevant to the application because they both disclose about using catheters to remove fluids from human body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        May 17, 2022